tcmemo_2008_160 united_states tax_court robert m daniels petitioner v commissioner of internal revenue respondent docket no filed date robert m daniels pro_se michele a yates and ann m welhaf for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax tax for his taxable_year the issues for decision for petitioner’s taxable_year are is petitioner entitled under section to a depend- ency exemption deduction for any of his three sons robert m daniels jr ggd and azg we hold that he is not is petitioner entitled under sec_2 to head_of_household status we hold that he is not is petitioner entitled under sec_24 to a child_tax_credit with respect to any of his three sons robert m daniels jr ggd and azg we hold that he is not findings_of_fact at the time petitioner filed the petition he resided in texas robert m daniels jr junior who was born on date ggd who was born on date and azg who was born on date are petitioner’s biological sons we shall sometimes refer collectively to junior ggd and azg as peti- tioner’s sons alesa goosby is the biological mother of ggd and azg 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 2the court’s resolution of petitioner’s filing_status con- trols the amount of the standard_deduction under sec_63 and to which petitioner is entitled for his taxable_year see infra note during petitioner worked as a bus operator for the following three companies startran inc first transit trans- portation llc and atc vancom inc alesa goosby was the custodial_parent of ggd and azg until early in at no time was petitioner the custodial_parent of ggd or azg nor did petitioner have at any time an agreement with alesa goosby regarding custody or visitation of ggd and azg alesa goosby never signed form_8332 release of claim to exemp- tion for child of divorced or separated parents to allow peti- tioner to claim ggd or azg as a dependent on date protective services for the family department of the state of texas texas protective services removed ggd and azg from the home of alesa goosby the custodial_parent thereafter those children were placed in foster care in alesa goosby’s parental rights with respect to ggd and azg were terminated none of petitioner’s sons lived with petitioner during during that year petitioner made child_support payments for ggd and azg to alesa goosby in the amount of dollar_figure and texas protective services in the amount of dollar_figure by date petitioner stopped having to make payments to either alesa goosby or texas protective services for the support of those children petitioner timely filed form 1040a u s individual_income_tax_return for his taxable_year return in that return petitioner reported wages of dollar_figure and claimed dependency_exemption deductions for junior ggd and azg head_of_household filing_status and a child_tax_credit alesa goosby did not claim ggd or azg as a dependent in a tax_return for her taxable_year respondent issued to petitioner a notice_of_deficiency for his taxable_year notice in that notice respondent disallowed the dependency_exemption deductions for junior ggd and azg head_of_household filing_status and the child_tax_credit that petitioner claimed in his return opinion petitioner has the burden of establishing that he is enti- tled for his taxable_year to dependency_exemption deductions for junior ggd and azg head_of_household filing_status and a child_tax_credit see rule a 290_us_111 3in the notice respondent also made a correlative_adjustment to the standard_deduction that petitioner claimed in his return see supra note 4neither party addresses sec_7491 on the record before us we conclude that the burden_of_proof does not shift to respondent with respect to any of the factual issues in this case see sec_7491 and a and b with respect to the claimed dependency_exemption deductions as pertinent here sec_151 allows a taxpayer a dependency_exemption deduction for each individual who is a dependent of the taxpayer for the taxable_year within the meaning of sec_152 sec_151 c sec_152 defines the term dependent to mean a qualifying_child or a qualifying_relative sec_152 defines the term qualifying_child in pertinent part as follows sec_152 dependent defined c qualifying_child --for purposes of this section-- in general --the term qualifying_child means with respect to any taxpayer for any tax- able year an individual-- a who bears a relationship to the taxpayer described in paragraph b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year c who meets the age requirements of paragraph and d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins as pertinent here for purposes of sec_152 an individual bears a relationship to the taxpayer if that individ- ual is a child of the taxpayer sec_152 for purposes of sec_152 an individual meets the age requirements if such individual i has not attained the age of as of the close of the calendar_year in which the taxable_year of the taxpayer begins or ii is a student who has not attained the age of as of the close of such calendar_year b special rule for disabled --in the case of an individual who is permanently_and_totally_disabled as defined in sec_22 at any time during such calendar_year the requirements of subparagraph a shall be treated as met with respect to such individ- ual sec_152 and b sec_152 defines the term qualifying_relative in pertinent part as follows sec_152 dependent defined d qualifying_relative --for purposes of this section-- in general --the term qualifying rela- tive means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b whose gross_income for the calendar_year in which such taxable_year begins is less than the exemption_amount as defined in sec_151 c with respect to whom the taxpayer provides over one-half of the individual’s support for the calendar_year in which such taxable_year begins and d who is not a qualifying_child of such taxpayer or of any other taxpayer for any taxable_year beginning in the calendar_year in which such taxable_year begins as pertinent here for purposes of sec_152 an individual bears a relationship to the taxpayer if the individual is a child of the taxpayer sec_152 or h an individual other than an individual who at any time during the taxable_year was the spouse deter- mined without regard to sec_7703 of the taxpayer who for the taxable_year of the taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household sec_152 we have found that none of petitioner’s sons lived with him during a fortiori at no time during that year did peti- tioner have the same principal_place_of_abode as junior ggd or azg on the record before us we find that petitioner has failed to carry his burden of establishing that any of petitioner’s sons is a qualifying_child within the meaning of sec_152 we have found that during petitioner paid child_support payments for ggd and azg to alesa goosby in the amount of dollar_figure and texas protective services in the amount of dollar_figure however petitioner has failed to carry his burden of establishing the total support provided during that year for each of those children nor has petitioner established that during 5in addition petitioner has failed to establish that during junior who was years old was a student see sec_152 or was permanently_and_totally_disabled see sec_152 6on the instant record we find that the special rule set forth in sec_152 does not apply he provided any support for junior let alone more than one- half of junior’s total support during that year on the record before us we find that petitioner has failed to carry his burden of establishing that during he provided over one-half of the total support of any of petitioner’s sons on that record we further find that petitioner has failed to carry his burden of establishing that any of petitioner’s sons is a qualifying_relative within the meaning of sec_152 on the record before us we find that petitioner has failed to carry his burden of establishing that for his taxable_year he is entitled under sec_151 to dependency_exemption deductions for junior ggd and azg with respect to the claimed head_of_household filing_status and the claimed child_tax_credit we have found that at no time during did petitioner have the same principal_place_of_abode as junior ggd or azg and that for petitioner’s taxable_year none of petitioner’s sons is a qualifying_child within the meaning of sec_152 on the record before us we find that petitioner has failed to carry his burden of establishing that 7on the instant record we find that none of petitioner’s sons has a relationship to petitioner described in sec_152 on that record we further find that the special rules set forth in sec_152 and do not apply for his taxable_year he is entitled under sec_2 b to head_of_household status on that record we further find that petitioner has failed to carry his burden of establishing that for his taxable_year he is entitled under sec_249 to a sec_2 provides in pertinent part sec_2 definitions and special rules b definition of head_of_household -- in general --for purposes of this subtitle an individual shall be considered a head of a household if and only if such individual is not married at the close of his taxable_year is not a surviving_spouse as defined in subsection a and either-- a maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of-- i a qualifying_child of the individual as defined in sec_152 determined without regard to sec_152 sec_24 provides in pertinent part sec_24 child_tax_credit a allowance of credit --there shall be allowed as a credit against the tax imposed by this chapter for the taxable_year with respect to each qualifying_child of the taxpayer an amount equal to dollar_figure c qualifying_child --for purposes of this section-- continued child_tax_credit we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent continued in general --the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 who has not attained age
